Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered July 31, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. The evidence supported the conclusion that defendant acted in concert in the drug transaction. In this observation sale case, the buyer obtained drugs from the codefendant in return for money, which the codefendant immediately gave to defendant. Defendant stood next to the codefendant during the entire transaction and walked away with him after the sale. The evidence did not support any innocent explanation for defendant’s conduct (see e.g. Matter of Jessica R., 267 AD2d 4 [1999]; People v Hill, 198 AD2d 100 [1993]; People v Williams, 172 AD2d 448 [1991], affd 79 NY2d 803 [1991]).
Defendant’s arguments for a reduced penalty under the Drug Law Reform Act (L 2004, ch 738) are without merit (People v Utsey, 7 NY3d 398 [2006]). Concur—Andrias, J.E, Marlow, Williams, Buckley and Malone, JJ.